By Judge Herbert C. Gill, Jr.
The Court has reviewed all memoranda in the above-referenced case. The defendant has demurred to plaintiffs’ Motion for Judgment on a number of grounds. The Court has reviewed the Virginia Code and applicable case law as to the issue of the procedural processing of claims by Ihe defendant. The plaintiffs allege that § 15.2-1243(B) of the 1950 Code of Virginia (as amended) obviates the requirement of formal presentation to the defendant. The plaintiffs further argue that even if not, the pleading sufficiently alleges compliance. The Court is of the opinion that § 15.2-1243(B) in no way excuses the formal process of presenting claims. This subsection simply provides an expedited method for payment of routine expenses.
Consequently, the Court will sustain the defendant’s demurrer, allowing the plaintiffs ninety days in order to replead. The Court need not address the other issues raised.